Voto disidente del
Juez Asociado Señor Díaz Cruz.
Por regla general, y como la llaman Diez-Picazo y Antonio Gullón(1) en línea de principios, la ruptura de una nego-ciación no origina ninguna responsabilidad. “Las partes, por el hecho de haber tratado preliminarmente la for-mación de un contrato, en manera alguna están obligadas a su conclusión.” Toda vez que la negociación se da en un plano de confianza que no debe ser defraudada, de rom-perse los tratos sin justificación, hay que indemnizar a la parte que confiaba honestamente en la conclusión del acuerdo los gastos en que haya incurrido (pago de asesores, desplazamientos, interés del dinero conseguido para cum-plir la prestación a la que le obligaría el contrato, etc.). Así de limitada estaría la responsabilidad de COPAN, aun si aceptáramos la conclusión expresada en la opinión, pág. 531, de que “[e]l curso de estas negociaciones crearon en Muñiz una expectativa razonable de que el contrato habría de con-cluirse”. Tal expectativa necesariamente debió sufrir una erosión gradual hacia la extinción al fracasar el acuerdo a lo largo de siete proyectos, sin que se progresara ni aun cuando quien alentaba la expectativa ofreció $25,000 adicio-nales sobre los $200,000 de oferta original. La ruptura unilateral genera responsabilidad sólo si el estado de las nego-ciaciones era avanzado “por haberse logrado acuerdos importantes que hacía confiar lícitamente a la parte perju-dicada la celebración del contrato”.(2) Castán Tobeñas se une a este criterio de limitación a gastos al dictaminar:
*538Ha de estimarse, como apuntan Ruggiero y Maroi, que en la fase de formación del contrato hay ya para las partes un deber de lealtad recíproca y buena fe. Por regla general, la ruptura de los tratos no traerá consigo ninguna responsabi-lidad; mas si llegadas las convenciones a un punto en que podía razonablemente esperarse la conclusión del contrato, una de las partes se vuelve atrás sin motivo justificado, está obligada a responder a la otra, por su arbitrario proceder, de los gastos que haya hecho y de las pérdidas patrimoniales que haya sufrido. Derecho Civil Español, Común y Foral, lOma ed., 1967, T. 3, pág. 469.
Entre Muñiz y COPAN nada se avanzó en torno a la pro-visión por el primero del centro de televisión.
Se reconoce derecho a indemnización de daños y perjui-cios bajo el Art. 1802 C.C. cuando se rompen las negocia-ciones de mala fe, pero ya éste es caso de excepción en que se sanciona la falta de conducta honesta y leal del que va a la negociación sin propósito legítimo, como obtener conoci-miento de técnicas de producción de la otra parte, u oculta a ésta su falta de capacidad para contratar, o para aparentar la solidez financiera de su empresa o desviar su contraparte de otros negocios que el culposo no desea que se lleven a cabo. La prueba no coloca a COPAN en ninguna de éstas o análoga posición defraude o mala fe contra Muñiz.
Se impone esta distinción entre: (1) responsabilidad li-mitada a gastos en caso de fundada expectativa de final formación del contrato; y (2) responsabilidad en daños y perjuicios de quien actúa de mala fe, porque de exigir igual responsabilidad en uno y otro caso se produciría un temor de riesgo en los contratantes que frenaría y hasta enervaría la deseable fluidez y libertad de acción en toda la etapa pre-contractual. En palabras de Diez-Picazo y Gullón(3) al citar a De Cupis, “al establecer un régimen general de responsa-bilidad, se impone a las partes tal cautela y circunspección que se impide enérgicamente la vida del tráfico”. (Énfasis nuestro.)
*539Debe preocuparnos la incorporación a nuestra jurispru-dencia de la doctrina propuesta para gobernar la contra-tación, habida cuenta de la densa negociación precontractual que ésta requiere en la actualidad, y su impacto adormece-dor en la actividad económica del país. Aun en distinta apreciación de los hechos y desatención de las autoridades citadas, la decisión del Tribunal debería limitarse a otorgar gastos de expectativa a Producciones Tommy Muñiz, Inc.
—O—
Voto separado del Juez Asociado Señor Dávila.
Al unirme a la opinión del Tribunal deseo expresar el alcance que a mi juicio tiene el precepto que hoy sentamos.
No cabe malinterpretar la expresión del Tribunal al efecto de que, establecidas las negociaciones previas al con-trato, no pueden los negociadores abandonarlas sin incurrir en un “quebrantamiento de la buena fe”. No pretendemos decir que se requiere justa causa para ejercer el derecho a no contratar, que es esencialísimo corolario de nuestro derecho de contrato consensual. Es sólo el retiro abusivo de la negociación el acto que demanda reparación. Véanse F. Kessler y E. Fine, Culpa in Contrahendo, Bargaining in Good Faith, and Freedom of Contract: A Comparative Study,.77 Harv. L. Rev. 401 (1964).
El retiro de COPAN de sus negociaciones con Muñiz se torna abusivo, no por no tener justificación, sino por frus-trar las expectativas que COPAN, con sus actos al negociar, en forma razonable, despertó en Muñiz. Durante las nego-ciaciones, COPAN nunca manifestó a Muñiz que la suerte de sus esfuerzos no dependería de la vinculación de sus desacuerdos y conflictos, sino del criterio, no dudamos, sano y bien intencionado de partes ajenas a la negociación, cual era el señor Gobernador de Puerto Rico. Si, en cambio, COPAN le hubiese participado a Muñiz, durante el curso de sus tratos, que el criterio último sería el del Gobernador, difícilmente podría concebirse base alguna para tachar de *540abusivo el proceder de COPAN. El interés del Gobernador era clarísimo. Después de todo, el gobierno enjugaba buena parte del coste de los juegos. Mas, la prueba no revela que COPAN hiciera depender sus negociaciones con Muñiz del criterio del Ejecutivo. Tal y como se ha presentado ante nos, el récord revela que el contrato se perfeccionaría de poderse zanjar las ya reducidas discrepancias entre COPAN y Muñiz. La sorpresiva introducción de elementos, hasta en-tonces ocultos, para apartarse de súbito de tan avanzada gestión de negociación, constituye un proceder abusivo de parte de COPAN, que demanda reparación.
Creo menester expresarme también sobre el tipo de daño que debe resarcirse en estos casos. Sirve de clara ilus-tración el criterio de la Corte de Casación de Italia, según resumido por Mariano Alonso Pérez: “la responsabilidad precontractual no supone el resarcimiento de todos los daños contractuales sufridos por la otra parte, sino sólo de los perjuicios englobados en el llamado ‘interés negativo’ —id quod interest contractum initum non fuisse — ; es decir, los gastos que la contraparte hizo en previsión del futuro contrato —viajes, informes periciales, asesoramientos, etc. — , así como las pérdidas ocasionadas por desaprovechar oca-siones favorables de celebrar un contrato con otras personas (C. de 10 de octubre de 1962, número 2919).” La Responsa-bilidad Precontractual, 47 Rev. Crítica de Derecho Inmobi-liario 859, 905 (julio-diciembre 1971).
Resaltando estos elementos, es que uno mi voto a la opinión del Tribunal.

 Sistema de Derecho Civil, 3ra ed., 1980, Vol. II, pág. 74.


 Diez-Picazo y Gullón, op. cit., pág. 75.


 Op. cit., pág. 75.